UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1375



WEN BO LIN,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-689-249)


Submitted:    December 12, 2007         Decided:    February 28, 2008


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yee Ling Poon, LAW OFFICES OF YEE LING POON, New York, New York,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Joshua E. Braunstein, Senior Litigation Counsel, Stacey I. Young,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wen Bo Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reconsider the

order   affirming   the    immigration    judge’s   order   denying   his

applications for adjustment of status, asylum, withholding from

removal and withholding under the Convention Against Torture.          We

deny the petition for review.

          We review the Board’s decision to deny a motion to

reconsider for abuse of discretion.       INS v. Doherty, 502 U.S. 314,

323-24 (1992); see 8 C.F.R. § 1003.2(a) (2007).             A motion for

reconsideration asserts that the Board made an error in its earlier

decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th Cir. 1993),

and requires the movant to specify the error of fact or law in the

prior Board decision.      8 C.F.R. § 1003.2(b)(1) (2007); Matter of

Cerna, 20 I. & N. Dec. 399, 402 (B.I.A. 1991) (noting that a motion

to reconsider questions a decision for alleged errors in appraising

the facts and the law).     The burden is on the movant to establish

that reconsideration is warranted. INS v. Abudu, 485 U.S. 94, 110-

11 (1988).    “To be within a mile of being granted, a motion for

reconsideration has to give the tribunal to which it is addressed

a reason for changing its mind.”     Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).      Motions that simply repeat contentions that




                                  - 2 -
have already been rejected are insufficient to convince the Board

to reconsider a previous decision.       Id.

           We find the Board did not abuse its discretion.              Lin

merely repeated in his motion to reconsider his claim that his wife

was   forcibly   sterilized.    He    failed   to   address   the   adverse

credibility finding.

           Accordingly,   we   deny   the   petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -